I         b
l         (     Case: 4:18-cv-01858-CDP Doc. #: 1 Filed: 10/29/18 Page: 1 of 7 PageID #: 1




                                                                                                      4:18CV1858 CDP
                                                                   \I.




          MA\l
    ~-                                                                                                lf. S. DisJ-y/{!./-'d!/J~rJ-'
                                                                         MOTION                                     ""'   .    -              .
              Name and location of court which entered the judgment of conviction under attack
                                                              -                                      III S1), IJf!J           Sfr~~           ·
                                                                                                    SF-dfo1d7s, mo .&1'10~
     2.       Dateofjudgmentofconviction             l;>e,/J..f;rvib~J4, ':201J                                                    flLED
     3.       Length of sentence     UI (Yli.Tttf/v..f'                                                                       .OCT 2 9 2018
     4.       Nature of offense involved (all counts)
                                                                                                                            U.S. DISTRICT COURT
          Fe!m CtJ posse,,>irn                                17FtµFfr-&~m                                                EASTERN DISTRICT OF MO
                                                                                                                                  ST.LOUIS

          {Joc;,se,t;:/it-n [;1.,1 M 1flf.e,ff do dt£frr"i:;of-o fl.e1Y1Cm

     5.       What was your plea? (Check one)


                                                 ~
              (a) Not guilty
              (b)   Guilty
              (c) Nolo contendere                0

              If you entered a guilty plea to one c_ount or indictment, and a not guilty plea to another count or ind~ctment, give details:




     6.       If you pleaded not guilty. what kind of trial did you have? (Check one)
              (a) Jury                   0
              (b) Judge only                 D

     7.       Did you testify at the tria.J;P
              Yes    0         No     IB"'
     8.       Did you appeal from the _iJdgment of conviction?
              Yes    0        No [¥'




                                                                           (2)
             Case: 4:18-cv-01858-CDP Doc. #: 1 Filed: 10/29/18 Page: 2 of 7 PageID #: 2




 9.    If you did appeal. answer the following:

       (a)   ~ame     of court

       (bl Result

       (c) Date of result

lo.·   Other than a direct appeal from the judgment of conviction and sentence, have you previously filed any petitions, applications,
       or mmionS?ith respect to this judgment in any federal court?
       Yes     li2!'"   No D

11.    If your answer to l 0 was "yes," give the following information:

       (al    (I)    Name of court    £ ttef.....ern {);~1r1if 0P rn ,·~~r(
              (2) Nature of proceeding

                     pr.f/frc>vl f rwiti V'Yl~
              (3) Grounds raised




              ( 4)   Did you receive an evid_91tiary hearing on your petition, application or motion?
                     Yes    D       No ~

              <5l Result         bJ /-r/lo{r..(/t;J jni)-,.vn
              (6) Date of result     tJ   /~

       ( b.) As to any second petition, application or motion give the same information:

              ( l) Name of court

              (2) Name of proceeding



              (3) Grounds raised




                                                                      (3)
 i
i:
           f:
           I.         Case: 4:18-cv-01858-CDP Doc. #: 1 Filed: 10/29/18 Page: 3 of 7 PageID #: 3




                       (4) Did you receive an evidentiary hearing on your petition, application or motion?
                           Yes    0      No 0

                      ( 5)   Result

                      (61    Date of result

                (CJ   Did you appeal, to an appellate federal court having jurisdiction, the result of action taken on any petition, application
                      or motion 9
                      (I) First petition, etc·"            Yes D        No
                      (2) Second petition, etc.            Yes D        No 0




     12.          State concisely every ground on which you claim that you are being held in violation of the constitution, laws or treaties of
                  the United States. Summarize briefly th'e facts supporting each ground. Ifnecessary, you may attach pages stating additional
                  grounds and facts supporting same.

                  C1\ l TlC >N: If you fail to set forth al I grounds in this motion, you may be barred from presenting additional grounds at a later
                  elate.

                       For your information. the following is a list of the most frequently raised grounds for relief in these proceedings. Each
                  statement preceded by a letter constitutes a separate ground for possible relief. You may raise any grounds which you have
                  other than those listed. However, you should raise in this motion all available grounds (relating to this conviction) on which
                  you based your allegations that you are being held in custody unlawfully.
                       Do not check any of these listed grounds. If you select one or more of these grounds for relief, you must allege facts.
                  The motion will be returned to you if you merely check (a) through (j) or any one of these grounds.
                  (a) Conviction obtained by plea of guilty which was unlawfully induced or not made voluntarily or with understanding of
                       the nature of the charge and the consequences of the plea.
                  ( b) Conviction obtained by use of coerced confession.



                                                                               (4)
j

'
                   ,f·    Case: 4:18-cv-01858-CDP Doc. #: 1 Filed: 10/29/18 Page: 4 of 7 PageID #: 4


    i\l J :!-l3          (Rev.   ~/95)



                          ( c) Conviction obtained by use of evidence gained pursuant to an unconstitutional search and seizure.
                          (cl) Conviction obtained by use of evidence obtained pursuant to an unlawful arrest.
                          (e) Conviction obtained by a violation of the privilege against self-incrimination.
                         '( n Conviction obtained by the unconstitutional failure of the prosecution to disclose to the defendant evidence
                               favorable to the defendant.
                          (g) Conviction obtained by a violation of the protection against double jeopardy.
                          Ch) Conviction obtained by action of a grand or petit jury which was unconstitutionally selected and impaneled.
                          ( i) Denial of effective assistance of counsel.
                          U) Denial of right of appeal.
                    A.     Ground one:



                           Supporting FACTS (state briefly without citing cases or law):


                                         .att   td/a.@J~ IYtu-vf-(6)




                  11.     Ground two:



                          Supporting FACTS (state briefly without citing cases or law):


                                           ~·& aff-c~~:0)


                  C.      Ground three:



                          Supporting FACTS (state briefly without citing cases or law):


                                           ~ 0--1/zr-@!h~rbf--(ij



                                                                                  (5)
                         •
                         I           Case: 4:18-cv-01858-CDP Doc. #: 1 Filed: 10/29/18 Page: 5 of 7 PageID #: 5

;\..   I   ~~ ~              tRL·\   ".;,'9)1




                   D.        Ground four:




                              Supporting F.:\CTS t state briefl_i· without citing cases or law):




                                                        ~ a4 ~IVL~ ..~(?)



           13.          If any of the grounds listed in I 2A, B, C, and D were not previously presented, state briefly what grounds were not so
                        presented, and give your reasons for not presenting them:


                                                         ~l/i:J-,@11 /YU!f\-1-.                       0J
           1.:i.        Do you have any petitiony{appeal now pending in any court as to the judgment under attack?
                        Yes    0       No ~

           15.          Give the name and address, if known, of each attorney who represented you in the following stages of the judgment attacked
                        herein:

                                                             /j) / "'- -   1£            1!1
                                                             Sboo m · /{lhWt
                                                             ~~j-
                                                              ~                                    zro~ ' ~~
                        (a) At preliminary hearing
                    (b)                         _                        _ (lJ1-l2
                               $QA
                               At amugnmeot a"d plea
                                                     '{;ftf(jJ'Zf/-__! Il/1n/1
                                                                          'UO• {if,/ ()5                  ~I(/. 4tf/{)-
                                     ~                               17.;zs
                        (c) At trial

                                                tvlh-
                    (d) At sentencing

                                                    ~(VL{___,,()-<:J_~

                                                                                         (6)
      r Case: 4:18-cv-01858-CDP Doc. #: 1 Filed: 10/29/18 Page: 6 of 7 PageID #: 6



       (el On appeal



       ( f)   In any post-conviction proceeding

                                         ;.UV       P"'-e;f             (p
       (g) On appeal from any adverse ruling in a post-conviction proceeding



16.    \Vere you sentenced on more than one count of an indictment, or on more than one indictment, in the same court and at
       approxi~nat y the same time 0
       Yes     '"      No D

17.    Do you have any future S!J'1ence to serve after you complete the sentence imposed by the judgment under attack?
       Yes   D        No [\!/'

       (a) If so, give name and location of court which imposed sentence to be served in the future:




       (bl Give date and length of the above sentence:



       (cl Have you filed, or do you contemplate filing, any petition attacking the judgment which imposed the sentence to be
           served in the future?
           Yes 0      No D

  Wherefore. movant prays that the Court grant him all relief to which he may be entitled in this proceeding.



                                                                                     Signature of Attorney (if any)




  I declare under penalty of pe1:jury that the foregoing is true and correct. Ex.ecuted 0n


                  Date




                                                                  (7)
'
    .i     ·r.
           I'
                  Case: 4:18-cv-01858-CDP Doc. #: 1 Filed: 10/29/18 Page: 7 of 7 PageID #: 7




                  I hereby certify that all answers to the above questions and all statement contained herein are true
          and correct to the best of my knowledge, information, and belief. I understand that any intentional
          misstatements of material facts contained in this application form may cause adverse action on my
          petition for executive clemency and may subject me to criminal prosecution.



                    Respectfully submitted this   o<3   day of       /0           .
                                                                 --{i~m-on-t/~1)_ _ ,
                                                                                        &otl<
                                                                                         (year)




         Petition for Commutation o/Sentence                                                                   Page6
